Slip Op. 08 - 12

UNITED STATES COURT OF INTERNATIONAL TRADE

                                         :
AGRO DUTCH INDUSTRIES, LTD.,             :
                                         :
                              Plaintiff, :
                                         :
                  v.                     :                  Before: MUSGRAVE, Senior Judge
                                         :                  Court No. 04-00493
UNITED STATES,                           :
                                         :
                              Defendant, :
                                         :
                 and                     :
                                         :
COALITION FOR FAIR MUSHROOM TRADE, :
                                         :
                   Defendant-Intervenor. :
                                         :


                                     FINAL JUDGMENT

       Agro Dutch Industries Ltd. v. United States, 508 F.3d 1024 (Fed. Cir. 2007) having reversed
the judgment of this court sustaining the duty absorption inquiry with respect to the plaintiff and
encompassed by Certain Preserved Mushrooms From India: Final Results of Antidumping Duty
Administrative Review, 69 Fed. Reg. 51630 (Aug. 20, 2004), as amended 69 Fed. Reg. 55405 (Sep.
14, 2004), and the appellate court having remanded the matter with instruction to order Commerce
to annul all duty absorption findings and conclusions encompassed thereby, now, therefore, to
conform the judgment to the mandate of the appellate court, it is hereby

        ORDERED, that Commerce shall annul all duty absorption findings and conclusions with
respect to the plaintiff and encompassed by said amended final determination in accordance with the
foregoing.




                                                    /s/ R. Kenton Musgrave
                                                   R. KENTON MUSGRAVE, Senior Judge
Dated: January 24, 2008
       New York, New York